DETAILED ACTION 
Election
Applicants’ election, with traverse, of invention I and SEQ ID NO:  4 in their response of May 18, 2022 is acknowledged.  The elected invention is directed to the variant of SEQ ID NO:  1 consisting of a Y74E substitution, said variant set forth by SEQ ID NO:  4.  
Applicants’ traversal is based on the following arguments.  These arguments are not found to be persuasive for the reasons in each reply.  
(A) 	Applicants review the restriction, the basis for lack of unity under  PCT Rules 13 .1 and 13 .2, and the lack of unity stated in the office action of May 5,2022 in view of UniProt Acc#A0A091 J2M2 Zhang, 2014.
(A) Reply:	Said reviews are acknowledged.
(B) [T]he claims have been amended to incorporate the subject matter of claim 2, which recites the amino acid substitution in SEQ ID NO: 1 at position Y74 is Y74E, Y74D, or Y74R, the amino acid substitution at Y88 is Y88E or Y88D, and the amino acid substitution at Y89 is Y89E or Y89D. 
 (B) Reply:	It is acknowledged that claim 1 has been amended to recite the following.
1. (Currently Amended) A polypeptide comprising an engineered p27, or a fragment thereof, wherein the engineered p27 has at least one amino acid substitution at a position selected from the group consisting of Y74, Y88, and Y89, wherein the amino acid substitution at position Y74 is Y74E, Y74D, or Y74R, the amino acid substitution at Y88 is Y88E or Y88D, and the amino acid substitution at Y89 is Y89E or Y89D, wherein the engineered p27 forms a trimeric protein complex with (i) a cyclin-dependent kinase 4 (Cdk4) or a variant thereof, or a Cdk6 or a variant thereof, and (ii) a cyclin D (CycD) or a variant thereof, and wherein the amino acid positions are determined with reference to the sequence of SEQ ID NO: 1.

(C) Therefore, the claims contain a special technical feature that makes a contribution over the art and have unity of invention.
(C) Reply:	It is acknowledged that amended claim 1 is not anticipated by UniProt Acc#A0A091 J2M2 Zhang, 2014.  However, James et al, 2008 teaches a human p27 variant having the substitutions Y88E + Y89E (YY88 89EE, p499¶9), which anticipates current claim 1 

(see below under 35 USC 102). Therefore, the instant claims do not constitute a special technical feature as per PCT Rules 13 .1 and 13 .2. 
The restriction requirement is still deemed proper and is therefore made FINAL.  
Claim History
	Original claims 1-51 were filed September 1, 2020. With the preliminary amendment of
October 23, 2020, claims 3-4, 7-16, , 18-24, 30-31, 35-38, 45, and 49-51 have been cancelled,
claims 5-6, 17, 25, 28—29, 32-34, 39-40, 42-44, and 46-48 have been amended, and no claims
have been added. Claims 1-2, 5-6, 17, 25-29, 32-34, 39-44, and 46-48 were pending.
With the instant filing, no claims have been cancelled, claim 1 has been amended, and no claims have been added.  Claims 1, 5-6, 17, 25-29, 32-34, 39-44, and 46-48 are pending.  Claims 25-29, 32-34, 39-44, and 46-48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  Claims 1, 5-6, and 17, as encompassing the elected invention, are hereby examined.
Effective Filing Date
Assuming that SEQ ID NO: 6, 4, 12, 10, 15, 13, 21, 19, 27, 25, 30, 28, 33, 31, 36, and 34 of US 62,663,915 are identical to SEQ ID NO: 6, 4, 12, 10, 15, 13, 21, 19, 27, 25, 30, 28, 33, 31, 36, and 34 herein1, the effective filing date granted for the instant claims is April 27, 2018, the filing date of US 62,663,915.   
AIA -First Inventor to File Status
Based on the effective filing date of April 27, 2018 the present application is being examined under the AIA , first to file provisions.

Specification-Objections
The specification is objected to for containing hyperlinks.  USPTO policy does not permit the USPTO, i.e., via an issued patent, to refer to any commercial sites, since the USPTO exercises no control over the organization, views or accuracy of the information contained on these outside sites.  Hyperlinks and other forms of browser-executable code, especially commercial site URLs, are not to be included in a patent application. (MPEP 608.01)  The specification should be carefully checked and all URLs removed.
Claim Rejections - 35 USC § 112-Second Paragraph or (b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 5-6, and 17 are rejected under 35 U.S.C. 112, second paragraph or (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the following reasons.
For claim 1, the phrase “has at least one amino acid substitution at a position selected from” renders the claim indefinite.  It is unclear whether said phrase means (i) comprises at least one amino acid substitution at a position selected from or (ii) consists of at least one amino acid substitution at a position selected from.  The skilled artisan would not know the metes and bounds of the recited invention.  Taking the broadest reasonable interpretation, for purposes of examination, it is assumed that said phrase means (i) comprises at least one amino acid substitution at a position selected from.
	Claims dependent from the claims rejected above are also indefinite for the reasons stated above.  Any subsequent rejection, based on clarification of the above phrases and terms, will not be considered a new ground for rejection.
Claim Rejections - Improper Markush Grouping
Claims 1, 5-6, and 17 are rejected under the judicially approved “improper Markush grouping” doctrine.  
Claims 1 and 6 are rejected on the judicially-created basis that it encompasses an improper Markush grouping of alternatives.  
MPEP 2117(II) states; ‘A Markush claim contains an "improper Markush grouping" if either: (1) the members of the Markush group do not share a "single structural similarity" or (2) the members do not share a common use’. MPEP 2117(II)(A)(B) requires that said structural similarity be ‘mainly responsible for their function in the claimed invention’ and that the ‘common use2 flows from said substantial structural feature’.

MPEP 803.02 (III) states the following. 
III. ELECTION OF SPECIES PRACTICE FOR MARKUSH CLAIMSA. Overview
Markush claims recite a plurality of alternatively usable substances or members. In most cases, a recitation by enumeration is used because there is no appropriate or true generic language. A Markush claim may include independent and distinct inventions. This is true where two or more of the members are so unrelated and diverse that a prior art reference anticipating the claim with respect to one of the members would not render the claim obvious under 35 U.S.C. 103 with respect to the other member(s). 

MPEP 803.02(I)(II) states the following.
When examining a Markush claim, the examiner may generally choose to require a provisional election of species from among patentably indistinct species or patentably indistinct groups of species.

If the Markush claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration….. The Markush claim would then be examined fully with respect to the elected species and any species considered to be clearly unpatentable over the elected species. (i.e., obvious over the elected species)

MPEP 706.03(y)(II)(A) states the following.
II. DETERMINE WHETHER MARKUSH GROUPING IS PROPER
A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)).

Also see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. §112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162 (Feb. 9, 2011; p7166, section 4, ¶2) which states: “…a Markush claim may be rejected under the judicially approved ‘improper Markush grouping’ doctrine when the claim contains an improper grouping of alternatively useable species”.  

Thus, a Markush claim comprising members that do not share an inventive core structure mainly responsible for the common, inventive function in the claimed invention are improper. 
In the instant case, all encompassed positions to be substituted in claims 1 and 6 (Y74, Y88, and Y89) are distinct and, thus, do not all share an inventive, common, and distinctive core structural element and a common and a specific function that flows from said distinctive core structure, wherein said distinctive core structure is mainly responsible for the common, inventive function in the claimed invention (MPEP 706.03(y)(II)(A)).  Claims 2, 5-6, and 17, as dependent from claims 1 and/or 6, are rejected for the same reason.
It is noted that the restriction/election requirement of May 5, 2022 stated:
“If the elected species is encompassed by a recited proper Markush group, applicants are requested to identify all members of the proper Markush group. In addition, applicants are requested to identify the common, inventive core structure shared by said members and the common, specific function that flows from said core structure. MPEP 803.02, 808.01(a)”  

However, since applicants did not so identify a proper Markush grouping comprising the elected protein and no generic claim is currently allowable, any additional species are restricted.
In response to this rejection, applicants are required to either (i) present a sufficient showing that the species recited in the alternative of the claims, in fact, share a single, specific structural element  and a common use that flows from the shared single, specific structural element, (ii) amend the claims to recite only individual species or grouping of species that share a single, specific structural element  and a common use that flows from the shared single, specific structural element, or (iii) present a sufficient showing, or assert on the record, that the species recited in the alternative of the claims are obvious over each other.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-6, and 17 are rejected under 35 U.S.C. 102(a1) as being anticipated by James et al, 2008.  James teaches the variant of a human p27 consisting of the substitutions Y88E + Y89E (YY88 89EE, p499 ¶9).  A BLAST search revealed that SEQ ID NO: 1 herein is identical to human p27 (Acc# NP_004055).  Said search also revealed that all p27 human proteins in the NCBI database have at least 97.98% identity with SEQ ID NO:  1 herein (enclosed).  Based thereon, the variant of James consisting of the substitutions Y88E + Y89E has at least 90% identity to SEQ ID NO:  1 herein, as recited in claim 1, and at least 90% identity to SEQ ID NO:  31 herein, as recited in claim 17.   James found that the Y88E + Y89E (YY88 89EE) mutant is still a bound inhibitor of cyclin D1-cdk4 (p506¶1).  Therefore, claims 1, 5-6, and 17 are rejected under 35 U.S.C. 102(a1) as being anticipated by James et al, 2008.  
Claim Rejections - 35 USC § 112-First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
Claims 1, 5-6, and 17 are rejected under 35 U.S.C. 112, first paragraph/enablement, for the following reasons.  The specification is enabling for the variant of SEQ ID NO:  1 consisting of the substitutions Y74E + Y88E + Y89E, which modulates phosphorylation of Rb 771-928 and FoxM1 526-748 (Fig 1).   However, the specification does not reasonably provide enablement for any protein having one or more substitution corresponding to Y74E/D/R, Y88E/D, and/or Y89E/D, said variant having any other structure (sequence), wherein the engineered p27 forms a trimeric protein complex with (i) a  Cdk4 or a Cdk6 and (ii) a CycD.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
In regards to this enablement rejection, the application disclosure and claims are compared per the factors indicated in the decision In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  These factors are considered when determining whether there is sufficient evidence to support a description that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  The factors include but are not limited to: (1) the nature of the invention; (2) the breath of the claims; (3) the predictability or unpredictability of the art; (4) the amount of direction or guidance presented; (5) the presence or absence of working examples; (6) the quantity of experimentation necessary; (7) the relative skill of those skilled in the art.  Each factor is here addressed on the basis of a comparison of the disclosure, the claims, and the state of the prior art in the assessment of undue experimentation.  
Claim 1 is so broad as to encompass any protein having one or more substitution corresponding to Y74E/D/R, Y88E/D, and/or Y89E/D, said variant having any other structure (sequence), wherein the engineered p27 forms a trimeric protein complex with (i) a  Cdk4 or a Cdk6 and (ii) a CycD.  Claim 6 is so broad as to encompass any said protein comprising a sequence of KPSACRNLFGPVDHEELTRDLEKHCRDMEEASQRKWNFDFQNHKPLEGKX1EWQEVEK GSLPEFX2X3RPPRPPKGA (SEQ ID NO: 59), wherein X1 is Y, E, D, or R; X2 is Y, E, or D; and X3 is Y, E, or D, and wherein at least one of X1, X2, and X3 is not Y.
The scope of each of these claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of proteins broadly encompassed by the claim.  Since the amino acid sequence of a protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity(s) to form a trimeric protein complex with (i) a  Cdk4 or a Cdk6 and (ii) a CycD, or any other utility, requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the protein’s structure relates to its function.  However, in this case the disclosure is limited to the amino acid sequence of the variant of SEQ ID NO:  1 consisting of the substitutions Y74E + Y88E + Y89E. 
While recombinant and mutagenesis techniques are known, it is not routine in the art to screen for multiple substitutions or multiple modifications, as encompassed by the instant claims.  Furthermore, the positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the results of such modifications are unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.
The specification does not support the broad scope of claim 1, which encompasses all proteins having one or more substitution corresponding to Y74E/D/R, Y88E/D, and/or Y89E/D, said variant having any other structure (sequence), wherein the engineered p27 forms a trimeric protein complex with (i) a  Cdk4 or a Cdk6 and (ii) a CycD.  The specification does not support the broad scope of claim 6 , which encompasses all said protein comprising a sequence of KPSACRNLFGPVDHEELTRDLEKHCRDMEEASQRKWNFDFQNHKPLEGKX1EWQEVEK GSLPEFX2X3RPPRPPKGA (SEQ ID NO: 59), wherein X1 is Y, E, D, or R; X2 is Y, E, or D; and X3 is Y, E, or D, and wherein at least one of X1, X2, and X3 is not Y.  The specification does not support the broad scope of claims 1 and 6 because the specification does not establish: (A) the desired scope of biological activities for the variant proteins3; (B) regions of the protein structure which may be modified without affecting the desired activity(s); (C) the general tolerance of the desired activity(s) to structural modification and extent of such tolerance; (D) a rational and predictable scheme for modifying any residues with an expectation of obtaining the desired biological function(s); and (E) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.  Claims 5 and 17, as dependent from claims 1 and/or claim 6, are rejected for the same reasons.
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including any number of variant proteins with an enormous number of amino acid modifications of the protein of SEQ ID NO: 1, said variant proteins having any or no substantial/’real world’ utility.  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of the identity of variant proteins having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Written Description
Claims 1 and 6 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  Specifically, the claims recite any variant protein having one or more substitution corresponding to Y74E/D/R, Y88E/D, and/or Y89E/D, said variant having any other structure (sequence), wherein the variant p27 forms a trimeric protein complex with (i) a  Cdk4 or a Cdk6 and (ii) a CycD and any said protein comprising a sequence of KPSACRNLFGPVDHEELTRDLEKHCRDMEEASQRKWNFDFQNHKPLEGKX1EWQEVEK GSLPEFX2X3RPPRPPKGA (SEQ ID NO: 59), wherein X1 is Y, E, D, or R; X2 is Y, E, or D; and X3 is Y, E, or D, and wherein at least one of X1, X2, and X3 is not Y.
This is an infinite/large genus, as up to 195 amino acids (claim 1) or 24 amino acids (claim 6) in this polypeptide of 198 amino acids may be deleted, added, substituted and/or chemically modified.  Only a single specifically identified variant of SEQ ID NO:  1 is disclosed in the specification, and it is limited to the variant of SEQ ID NO:  1 consisting of the substitutions Y74E + Y88E + Y89E.  No other specific variants of SEQ ID NO:  1 are disclosed.  The specification fails to describe any other representative species by any identifying characteristics or properties other than the functionality of forming a trimeric protein complex with (i) a  Cdk4 or a Cdk6 and (ii) a CycD.  Thus, one of skill in the art would have no idea which additional species of this infinite genus applicants have in mind that they wish to include within the scope of the claimed invention. 
Consequently, there is no evidence that any other representative species of this essentially infinite genus beyond the one disclosed that is listed above (the variant of SEQ ID NO:  1 consisting of the substitutions Y74E + Y88E + Y89E) were in the possession of the inventors at the time of filing.  To satisfy the written description aspect of 35 U.S.C. 112, first paragraph, for a claimed genus of molecules, it must be clear that: (1) the identifying characteristics of the claimed molecules have been disclosed, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these and/or (2) a representative number of species within the genus must be disclosed (MPEP 2163(II)(3)).  Because only a single species of the claimed genus is disclosed and no correlation between structure and function is provided, the claims fail to satisfy the written description requirement.
Allowable Subject Matter
No claims are allowable.
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.   If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, in order for applicants’ arguments and remarks to be understood, it is required that, when referring to the specification, the page numbers and lines of the specification as filed be pointed to, not paragraphs of the published application or subsequent filings of the specification.  This is necessary as, the published application and subsequent filings are different from the specification as filed.
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To ensure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9am-5pm ET.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 No sequence listing has been filed for US 62,663,915.
        2 That is, inventive use.
        3 Formation of a trimeric complex with (i) a  Cdk4 or a Cdk6 and (ii) a CycD, as recited in claim 1, is not a per se substantial/’real world’ utility (MPEP 2107.01 (I)(B)).